DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/08/2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed limitation “an area of the circuit board that has a roughness higher than a predetermined reference roughness does not overlap the adhesive layer” is unclear. It would not provide enough to define what area of the circuit board has a predetermine reference roughness or what area of the circuit board does not overlap the adhesive layer (note: the claim should be amended to include feature of another/certain area of the circuit board which has a predetermine reference roughness and does not overlap the adhesive layer to distinct with an area of the circuit board which has a higher roughness and overlaps the adhesive layer as describes in specification para. 0067).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (“Tomioka”) (US 2017/0371194 A1) in view of Chen et al. (“Chen”) (US 2007/0144771 A1).
Regarding claim 1, Tomioka discloses a display device (1, fig. 2) comprising: 
a display panel (11);
a circuit board (3) disposed on a lower surface (F1) of the display panel; and 
an adhesive layer (40) disposed between the circuit board (3) and the lower surface (F1) of the display panel (11) (para. 0043).
Tomioka does not specifically discloses an area of the circuit board that has a roughness higher than a predetermined reference roughness does not overlap the adhesive layer.

	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the higher roughness as taught by Chen in the system of Tomioka in order to improve adhesion between surfaces.
	Regarding claim 2, the combination of Tomioka and Chen discloses the circuit board comprises a plurality of signal lines (para. 0035 of Tomioka), and
a density of the plurality of signal lines disposed at the area of the circuit board is higher than a predetermined reference density (the other areas which are not the rough area comprise dummy lines D1-D8) (paras. 0024-0026 of Chen).
Regarding claim 3, the combination of Tomioka and Chen discloses the circuit board comprises a plurality of signal lines, and a pitch of the plurality of signal lines disposed at the area of the circuit board is less than a predetermined reference pitch (paras. 0024-0026 of Chen).
Regarding claim 4, Tomioka discloses the circuit board (3) is electrically connected to one edge of the display panel (fig. 2).
Regarding claim 5, the combination of Tomioka and Chen discloses the circuit board is electrically connected to one edge of an upper surface of the display panel (fig. 2a of Chen).
Regarding claim 16, Tomioka discloses a driving unit (4) disposed on the circuit board (3, fig. 2).

8.	Claims 6-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Chen and further in view of Yaakoby et al. (“Yaakoby”) (US 2009/0322696 A1).
Regarding claim 6, the combination of Tomioka and Chen does not specifically disclose the adhesive layer has a hole that overlaps the area.
In a similar field of endeavor, Yaakoby discloses the adhesive layer (400, figs. 4A-6B) has a hole (420) that overlaps the area (of PCB 30) (paras. 0065 and 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the holes as taught by Yaakoby in the system of Tomioka and Chen in order to provide spaces for installing clips or clamps or screws to fixedly attach the PCB and the substrate.
Regarding claim 7, the combination of Tomioka, Chen and Yaakoby discloses the hole encloses the area (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 8, the combination of Tomioka, Chen and Yaakoby discloses the area includes a plurality of areas separated from each other, and
the adhesive layer has a plurality of holes that overlap the plurality of areas, respectively (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 9, the combination of Tomioka, Chen and Yaakoby discloses the plurality of holes enclose the areas, respectively (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 10, the combination of Tomioka, Chen and Yaakoby discloses the area includes a plurality of areas separated from each other, and the adhesive layer 
Regarding claim 11, the combination of Tomioka, Chen and Yaakoby discloses the hole encloses the areas (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 12, the combination of Tomioka, Chen and Yaakoby discloses the hole has a shape substantially the same as a shape of the area (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 13, the combination of Tomioka, Chen and Yaakoby discloses the hole has a shape different from a shape of the area (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 14, the combination of Tomioka, Chen and Yaakoby discloses the hole has a shape of a circle, an ellipse, a rectangle, or a square (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 15, the combination of Tomioka, Chen and Yaakoby discloses the hole has a planar area at least more than twice as large as the area (figs. 4A-6B, paras. 0065 and 0082 of Yaakoby).
Regarding claim 17, Tomioka discloses a display device (1, fig. 2) comprising: 
a display panel (11);
a circuit board (3); and
an adhesive layer (40) which is between the circuit board (3) and the display panel (11) and attaches the circuit board to the display panel (para. 0043).

In a similar field of endeavor, Chen discloses a circuit board (FPC) comprising a first area (253) having a first roughness (253) and a second area (251, 252, 261 and 262) which is different from the first area and has a second roughness (less than the first roughness 253), the first roughness being greater than the second roughness (paras. 0023 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the higher roughness as taught by Chen in the system of Tomioka in order to improve adhesion between surfaces.
The combination of Tomioka and Chen does not specifically disclose an outer edge of the adhesive layer is spaced apart from the first area of the circuit board.
In a similar field of endeavor, Yaakoby discloses an outer edge (420 and 421, figs. 4C, 4D and 6B) of the adhesive layer (400) is spaced apart from the first area of the circuit board (30) (paras. 0082-0084).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the edges as taught by Yaakoby in the system of Tomioka and Chen in order to provide spaces for installing clips or clamps or screws to fixedly attach the PCB and the substrate.
Regarding claim 18, the combination of Tomioka, Chen and Yaakoby discloses the adhesive layer (400) has a recess (420 and 421, figs. 4C, 4D and 6B of Yaakoby) corresponding to the first area of the circuit board, and in a plan view, the recess of the 
Regarding claim 19, the combination of Tomioka, Chen and Yaakoby discloses the display panel is bendable (at the BA, fig. 2 of Tomioka),
the circuit board (3) is electrically connected to the display panel (11) at an upper surface of the display panel,
the display panel which is bent disposes the adhesive layer (40) between the circuit board (3) and a lower surface of the display panel which is opposite to the upper surface of the display panel, to attach the circuit board to the display panel at the lower surface of the display panel (para. 0043 of Tomioka), and
the outer edge of the adhesive layer disposed between the circuit board and the lower surface of the display panel, is spaced apart from the first area of the circuit board (paras. 0082-0084 of Yaakoby).
Regarding claim 20, the combination of Tomioka, Chen and Yaakoby discloses a driving unit (5, fig. 2 of Tomioka) disposed on the circuit board (3) and from which an electrical signal travels through the circuit board and to the display panel,
wherein the display panel (11) which is bent further disposes the driving unit facing the lower surface of the display panel,
wherein in a plan view, the first area of the circuit board (3) is between the adhesive layer (40) and the driving unit (5).
Regarding claim 21, the combination of Tomioka, Chen and Yaakoby discloses the outer edge (420 and 421, figs. 4C, 4D and 6B of Yaakoby) of the adhesive layer is 
Regarding claim 22, the combination of Tomioka, Chen and Yaakoby discloses the outer edge of the adhesive layer is closest to the first area of the circuit board (paras. 0082-0084 and 0092 of Yaakoby).
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693